Case 8:18-cv-01971-CEH-CPT Document 14 Filed 11/29/18 Page 1 of 1 PageID 52




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

LEON FREDERICK,

       Plaintiff,

-vs-                                              CASE NO.: 8:18-cv-01971-CEH-CPT

AMERICAN FIRST FINANCE, INC.,

       Defendant.
                                       /

                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        COMES NOW Plaintiff, Leon Frederick, and Defendant, American First Finance, Inc.,

and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice, each

claim and count therein asserted by Plaintiff against Defendant in the above styled action, with

Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.



        Respectfully submitted this 29th day of November, 2018.

  /s/ John C. Distasio                            /s/ Jacqueline Simms- Petredis__
 John C. Distasio, Esquire                        Jacqueline Simms- Petredis, Esquire
 Florida Bar No.: 096328                          Zachary D. Miller, Equire
 Morgan & Morgan, Tampa, P.A.                     Burr & Forman LLP
 One Tampa City Center                            201 N. Franklin St., Suite 3200
 201 North Franklin Street,7th Floor              Tampa, FL 33602
 Tampa, Florida 33602                             Telephone: (813) 221-2626
 Telephone: (813) 223-5505                        Facsimile: (813) 357-3534
 Facsimile: (813) 257-0571                        jsimms-petredis@burr.com
 JDistasio@ForThePeople.com                       zmiller@burr.com
 Cheyennereed@ForThePeople.com                    Counsel for Defendant
 Attorney for Plaintiff
